DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
Claims 1-15 were withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 12/03/2020.
Claims 16-20, 23 and 24 are under examination in the instant office action.
Response to Arguments
Applicant’s response with Terminal disclaimer over claims 1-26 of US 10,494,658 (Orenga et al) as filed on 4/21/2021 with respect to claims 16-20, 23 and 24 have been fully considered and TD was entered and approved. 
The rejection of pending claims 16-20, 23 and 24 on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of US 10,494,658 (Orenga et al) has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Molly FM Chen on 4/29/2021.
The application has been amended as follows: 
                                                          IN THE CLAIMS:	
	Claims 1-15 were canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
Vera Afremova
April 30, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653